Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
The following action is being issued in response to a docketing delay resulting in this 
application requiring an extension of time after final. No changes to the previous rejections have been made. The response to arguments has been changed to be responsive to the after final submitted 10/21/21. See the attached interview summary for more details. 
Status of Claims
Claims 1 – 13 are rejected under U.S.C 103.
Response to Arguments
	The following is in response to applicant’s remarks filed 10/21/2021.
	 The applicant argues that the ceramic tap refers to a method of forming a ceramic plate from a slurry, not a ceramic coating, and further that the benefits disclosed in the application does not disclose the benefits being related to a ceramic tape. Then, the applicant concludes that the teachings of Yu would at best motivate one skilled in the art to make the frame on an insulating material, and not provide an insulating coating. 
The examiner respectfully disagrees as the upper layer of the frame (20) as well as the lower end of the frame (interconnecting layer (30) of the same material as the frame - ceramic electrolyte material) are both tape casted surfaces which is a form of coating (also known as doctor blading and knife coating techniques)[0066][0073]. Then, the frame (20) comprises a insulating layer (frame made of ceramic material) formed by a coating technique.

Lastly, the tape casted coating of the upper layer of the frame (20) is taught to provide the improved conductivity as asserted in the previous office action [0037][0062]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1- 7, 9, and 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US20130302717A1, and Yu, US20160064767A1.

Regarding claim 1, Wang teaches a planar (planar)[0055] type solid oxide fuel cell (solid oxide fuel cell stack)[0007], comprising:
a unit cell (single cell (12))[0041] which includes:
a fuel electrode (anode side)[0041] including a top surface (top of anode side), a bottom surface (bottom of cathode side) spaced from the top surface in a first direction and at least one fuel through hole having a surface extending in the first direction between the top surface and the bottom surface of the fuel electrode (hole extending through connecting member (13)) and at least one air through hole (oxidizing gas hole and fuel gas hole)[0055] having a surface extending between the top and the bottom surface of the fuel electrode (area inside fuel/air channels extending through connecting member (13))
an electrolyte layer located above the fuel electrode (electrolyte)[0055];
an air electrode located above the electrolyte layer (cathode side)[0041]; and
wherein in the unit cell, the fuel electrode serves as a support (anode-supported planar SOFC)[0055].

Wang does not teach not an insulating layer which coats the surface of the at least one fuel through hole, and the surface of the at least one air through hole.
Yu teaches a SOFC wherein a fuel electrode (20)][0054] having a top and bottom surface (top and bottom of fuel electrode (20))[fig. 1] has an insulating layer (ceramic tape casted coating on frame (10))[0008][0025] coated on the surface of the fuel (12) and air (14) holes extending between the top and bottom surface of the fuel electrode (frame (10) coated with ceramic tape casting extends between a top and bottom surface of the fuel electrode (20) in the fuel (12) and air holes (14))[fig. 1][fig. 5B]. Further, Yu teaches this coating to improve conductivity of the fuel cell [0037].
Then it would have been obvious to one skilled in the art before the filing date of the instant application to combine the teachings of Yu for an insulating layer onto the surface of Wang to improve conductivity of the fuel cell.
	 
Regarding claim 2, combined Wang teaches the planar type solid oxide fuel cell of claim 1.
	Further Wang teaches, a sealant layer including an upper sealant located above the unit cell and a lower sealant located below the unit cell (side sealing edge (102)) disposed on edge of connecting members on either side of unit cell)[0010];
	an air electrode interconnect (connecting member (11)) which includes at least one air manifold and at least one fuel manifold gas (inlet and outlet holes (101d)(101e)(102e))[fig. 6]; and
	a fuel electrode interconnect (connecting member (11)) which includes at least one air manifold and at least one fuel (inlet and outlet holes (101d)(101e)(102e))[fig. 6].
	a fuel electrode interconnect (connecting member (11)) which is located below the lower sealant (side sealing edge (102)) disposed on edge of connecting members on either side of unit cell)[0010].
Wang does not teach an air electrode interconnect which is located above the upper sealant as the sealing portion of Wang is a raised structure on the interconnect giving the upper sealant a higher position in the stack than the interconnect. However, this is seen as an obvious design choice and one that would have been an obvious rearrangement of parts to one of ordinary skill in the art [MPEP 2144.04 VI (c)]. 

Regarding claim 3, combined Wang teaches the planar type solid oxide fuel cell of claim 1.
Further, Wang teaches wherein the at least one fuel through hole and the at least one air through hole are formed at an edge of the fuel electrode (inlet and outlet holes (101d)(101e)(102e))[fig. 6].

Regarding claim 4, combined Wang teaches the planar type solid oxide fuel cell of claim 1. 
Further Wang teaches wherein in the electrolyte layer, a fuel gas passage corresponding to the at least one fuel through hole and an air passage corresponding to the at least one air through hole are formed (oxidizing gas inlet/outlet hole and fuel gas inlet/outlet hole through the cell)[claim 4][claim 5][claim 6].
	
Regarding claim 5, combined Wang teaches the planar type solid oxide fuel cell of claim 4.


Regarding claim 6, combined Wang teaches the planar type solid oxide fuel cell of claim 1.
Further, Yu teaches wherein the insulating coating layer is coated with an insulating material (frame tape casted with ceramics being the same as the electrolyte material such as YSZ and GDC)[0009][0013][0025].
	 
Regarding claim 7, combined Wang teaches the planar type solid oxide fuel cell of claim 6 
Further, Yu teaches wherein the insulating material includes any one or more of yttria stabilized zirconia (YSZ), gadolinium doped cesium oxide (gadolinium stabilized ceria, GDC), calcia stabilized zirconia (CaO-stabilized ZrO2, CSZ), aluminum oxide (Al2O3), glass, and crystalized glass (frame tape casted with ceramics being the same as the electrolyte material such as YSZ and GDC)[0009][0013][0025].

Regarding claim 9, Wang with combined technical features of Kazutaka teaches the planar type solid oxide fuel cell of claim 2.
Further Wang teaches the fuel cell further comprising an air electrode current collector; and a fuel electrode current collector (upper and lower current collector plates (1)(2))[0009].
Wang does not teach the two collectors being located between the upper sealant layer and the air electrode interconnect or between the lower sealant layer and the fuel electrode 

Regarding claim 10, Wang with combined technical features of Kazutaka teaches the planar type solid oxide fuel cell of claim 1, 
Further, Yu teaches wherein the insulating coating layer (tape casted frame (10)) contacts a bottom surface of the fuel electrode (20)[fig. 1] and a top surface of the electrolyte layer (upper surface of electrode (20) can be an electrolyte layer)[0062]. 

Regarding claim 11, combined Wang teaches the planar type solid oxide fuel cell of claim 1.
Further, Yu teaches wherein the insulating coating layer (tape casted frame (10)) contacts the bottom surface of the fuel electrode and the top surface of the fuel electrode (fuel electrode (20))[fig. 1].

Regarding claim 12, combined Wang teaches the planar type solid oxide fuel cell of claim 1.
Further, Yu teaches wherein the insulating coating (tape casted frame (10)) extends an entire distance of the at least one fuel through hole between the top surface and the bottom surface of the fuel electrode (fuel electrode (20))[fig. 1].

Regarding claim 13, combined Wang teaches the planar type solid oxide fuel cell of claim 12. 
Further, Yu teaches wherein the insulating coating layer (tape casted frame (10))  contacts the bottom surface of the fuel electrode and the top surface of the fuel electrode (fuel electrode (20))[fig. 1].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, US20130302717A1 and Yu, US20160064767A1 as applied to claim 1 above, and further in view of Zerfass, US20140147767A1.

Regarding claim 8, combined Wang teaches the planar type solid oxide fuel cell of claim 1. 
Combined  Wang does not teach wherein the insulating coating layer is formed by any one of dip coating and spray coating.
Zerfass teaches an insulating material (ceramic coating (150))[0122] used in a fuel cell stack wherein the insulating coating layer is formed by spray coating [0120]. Further, Zerfass teaches the coating of insulating material helping to create and gastight connection [0196]. 
	It would have been obvious to one skilled in the art at the time of filing to combine the fuel cell stack of combined technical features of Wang and Kazutaka with the insulating coating of Zerfass to create a gastight seal. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724              
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721